DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 15 of U.S. Patent No. 11,083,018 (Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because followings.

As to claim 1: Patent discloses a method comprising: 
receiving, by a wireless device, configuration parameters  (see at least claim 1 limitation 1) indicating: 
a plurality of slot format combinations of a cell (see at least claim 1 limitation 1); and 
a slot format indicator (SFI) radio network temporary identifier (RNTI) (see at least claim 1 limitation 1); 
receiving, during a slot and based on the SFI-RNTI, a downlink control information (DCI) indicating a slot format combination of the plurality of slot format combinations, wherein the slot format combination indicates a channel occupancy time (COT) duration for the cell (see at least claim 1 limitation 2); 
determining, based on the receiving the DCI, that the COT duration starts from the slot (see at least claim 1 limitation 3); and 
transmitting, via the cell, a transport block based on the COT duration (see at least claim 1 limitation 4).
As to claim 2: Patent discloses the method of claim 1, wherein the slot is a beginning slot of the COT duration (see at least claim 2).
As to claim 3: Patent discloses the method of claim 1, wherein the slot format combination further indicates a structure of the COT duration (see at least claim 1 limitation 3).
As to claim 4: Patent discloses the method of claim 3, wherein the structure of the COT duration comprises a slot format for each slot of the COT duration (see at least claim 8).
As to claim 5: Patent discloses the method of claim 1, wherein the receiving the DCI based on the SFI-RNTI comprises decoding a physical downlink control channel (PDCCH) containing the DCI with cyclic redundancy check (CRC) scrambled by the SFI-RNTI (see at least claim 6).
As to claim 6: Patent discloses the method of claim 1, wherein the transmitting the transport block comprises transmitting the transport block via a physical uplink shared channel (PUSCH) of the cell (see at least claim 9).
As to claim 7: Patent discloses the method of claim 1, wherein a length of the slot format combination in the time domain is equal to the COT duration (see at least claim 10).
As to claim 8: Patent discloses the method of claim 1, wherein the receiving the DCI comprises receiving the DCI via a group common physical downlink control channel (PDCCH) (see at least claim 11).
As to claim 9: Patent discloses the method of claim 1, wherein each of the plurality of slot format combinations comprises one or more slot formats for a plurality of slots (see at least claim 13).
As to claim 10: Patent discloses the method of claim 9, wherein the plurality of slots comprise one or more mini-slots or one or more slots (see at least claim 15).
As to claim 11: Patent discloses a wireless device comprising: 
one or more processors; and memory (see at least claim 1 limitation 1, wireless device includes a processor and a memory) storing instructions that, when executed by the one or more processors, cause the wireless device to: receive configuration parameters indicating: a plurality of slot format combinations of a cell parameters  (see at least claim 1 limitation 1); and 
a slot format indicator (SFI) radio network temporary identifier (RNTI) parameters  (see at least claim 1 limitation 1); 
receive, during a slot and based on the SFI-RNTI, a downlink control information (DCI) indicating a slot format combination of the plurality of slot format combinations, wherein the slot format combination indicates a channel occupancy time (COT) duration for the cell (see at least claim 1 limitation 2); 
determine, based on the receiving the DCI, that the COT duration starts from the slot (see at least claim 1 limitation 3); and 
transmit, via the cell, a transport block based on the COT duration (see at least claim 1 limitation 4).
As to claim 12: Patent discloses the wireless device of claim 11, wherein the slot is a beginning slot of the COT duration (see at least claim 2).
As to claim 13: Patent discloses the wireless device of claim 11, wherein the slot format combination further indicates a structure of the COT duration (see at least claim 1 limitation 3).
As to claim 14: Patent discloses the wireless device of claim 13, wherein the structure of the COT duration comprises a slot format for each slot of the COT duration (see at least claim 8).
As to claim 15: Patent discloses the wireless device of claim 11, wherein the reception of the DCI based on the SFI-RNTI comprises decoding a physical downlink control channel (PDCCH) containing the DCI with cyclic redundancy check (CRC) scrambled by the SFI-RNTI (see at least claim 6).
As to claim 16: Patent discloses the wireless device of claim 11, wherein the transmission of the transport block comprises transmitting the transport block via a physical uplink shared channel (PUSCH) of the cell (see at least claim 9).
As to claim 17: Patent discloses the wireless device of claim 11, wherein a length of the slot format combination in the time domain is equal to the COT duration (see at least claim 10).
As to claim 18: Patent discloses the wireless device of claim 11, wherein the reception of the DCI comprises receiving the DCI via a group common physical downlink control channel (PDCCH) (see at least claim 11).
As to claim 19: Patent discloses the wireless device of claim 11, wherein each of the plurality of slot format combinations comprises one or more slot formats for a plurality of slots (see at least claim 15).
As to claim 20: Patent discloses a system comprising: 
a base station (see at least claims 5 and 7); and 
a wireless device comprising: one or more processors; and memory (see at least claim 1 limitation 1, wireless device includes a processor and a memory) storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from the base station, configuration parameters (see at least claim 1 limitation 1) indicating : 
a plurality of slot format combinations of a cell (see at least claim 1 limitation 1); and 
a slot format indicator (SFI) radio network temporary identifier (RNTI) (see at least claim 1 limitation 1); 
receive, during a slot and based on the SFI-RNTI, a downlink control information (DCI) indicating a slot format combination of the plurality of slot format combinations, wherein the slot format combination indicates a channel occupancy time (COT) duration for the cell (see at least claim 1 limitation 2); 
determine, based on the receiving the DCI, that the COT duration starts from the slot (see at least claim 1 limitation 3); and 
transmit, via the cell, a transport block based on the COT duration (see at least claim 1 limitation 4).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,089,585. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are obvious variants of claims 1-20 of U.S. Patent No. 11,089,585. In U.S. Patent No. 11,089,585, the patent claims disclose receiving, by a wireless device, one or more messages comprising: a channel occupancy time (COT) of the cell; and an indication of a position of a field, for the COT of the cell, within a downlink control information (DCI). receiving the DCI comprising a list of fields; determining a configuration parameter of the plurality of configuration parameters of the COT based on the field in the list of fields, wherein the field is identified in the list of fields based on the indication of the position of the field; and transmitting, via the cell, a transport block on uplink resources of the COT with the configuration parameter. Wherein the plurality of configuration parameters comprises a plurality of slot format combinations; and a slot format indicator-radio network temporary identifier (SFI-RNTI); and the DCI is scrambled with the SFI-RNTI. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-20 of U.S. Patent No. 11,089,585 to teach the invention of claims 1-20 of the current application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464